Citation Nr: 0524127	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-02 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold weather injury of the right 
hand.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from August 1948 to 
August 1952.

2.  On August 22, 2005, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant that he wished to withdraw all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

In a Statement in Support of Claim, VA Form 21-4138, received 
at the Board on August 22, 2005, the veteran states that, 
upon consideration of the June 2005 rating decision which 
granted an increased evaluation of 70 percent disabling for 
PTSD and entitlement to individual unemployability with an 
effective date of June 18, 1999, he wished to withdraw all 
pending appeals.  

Accordingly, the Board finds that the appellant has withdrawn 
this appeal and, thus, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed as to all issues.


ORDER

The appeal is dismissed as to all issues.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


